Bloodworth, J.
1. When this case was first before .this court (20 Ga. App. 499, 93 S. E. 153) the judgment of the trial court was reversed and the case remanded with direction that “ the case be recommitted to the auditor, in order that he may return a specific finding upon the issue of ratification, as made by the pleadings and evidence.” (Italics ours.) After this ruling, and when the case was again reached in the superior court, the judge by order referred the case to the auditor, “with direction that the said auditor, from the pleadings, testimony already introduced, and the record in said case, amend his findings and clearly show in his said findings whether or not the said Mrs. Cornelia Lamar at any time ratified the making of the loan of her funds to the Lovejoy Company by said defendant.” To this order counsel for defendant excepted, and “assigns the same as error, and says that the court erred in limiting the re-referring or recommittment aforesaid, but should have, by appropriate order, recommitted the *415case generally to the auditor.” There is no merit in this exception, for the order re-referring the case was in complete accord with the direction given by this court referred to above.
2. Upon the hearing of the case after the recommitment the auditor found as follows: “I find that the plaintiff, Mrs. Cornelia Lamar, never at any time ratified the lending of her funds to the Lovejoy Company by defendant, T. E. Lovejoy.” To this finding the defendant filed exceptions of fact, and the issue thus raised was submitted to a jury, which sustained the finding of the auditor. This court cannot say, as a matter of law, that there is no evidence to support the verdict, and the judgment refusing a new trial is Affirmed.
Broyles, C. J. and Luke, J., concur.